Case 1:01-cv-01357-RCL Document 811 Filed 06/03/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JOHN DOE I, et al.,
Plaintiffs, Civil Action No. 01-1357 (RCL/AK)
V.

EXXON MOBIL CORPORATION, ef al.,

Defendants.

i i i i a

 

PROPOSED ORDER

Upon consideration of the parties’ Joint Motion to Modify the Schedule [810] Relating to
Mr. Devor’s Deposition and Rebuttal Report (if any), IT IS HEREBY ORDERED that the
pretrial schedule [685], is modified as follows:

1, The parties may proceed with the deposition of Mr. Devor on June 16, 2021 and
Mr. Devor’s rebuttal report, if any, shall be filed on June 21, 2021.

2. All other dates on the schedule are unchanged. Plaintiffs’ other expert rebuttal
reports shall be due on June 14, 2021 and the close of all discovery is the same date. Motions for
summary judgment shall be due 45 days from that date (i.e., July 29, 2021), and the ensuing
dates in the schedule are unchanged.

SO ORDERED.

Dated: ¢/ 3/ 2?

‘Glance. Fateh

HON. ROYCE C. LAMBERTH
United States District Judge
